Citation Nr: 0122522	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  01-05 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to a waiver of recovery for an overpayment of 
non-service-connected pension benefits in the amount of 
$17,809.00.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from August 14, 1967 to 
November 21, 1967. 


This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 decision rendered by the 
Louisville, Kentucky, RO Committee on Waivers and Compromises 
(Committee), which denied the veteran's request for a waiver 
of indebtedness in the amount of $17,809.00.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  VA has since issued 
regulations consistent with the enactment of this law.  See 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Among other things, this law and its implementing regulations 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is, for the most 
part, applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Upon review of the claims file in conjunction with the 
Veterans Claims Assistance Act of 2000, the Board finds that 
further development by the Committee is required before 
appellate review may be completed.  Specifically, it does not 
appear that the Committee has clearly set forth the manner in 
which it was determined that the veteran has become indebted 
to VA in the amount of $17,809.00.  In this regard, the 
claims file contains several letters from VA to the veteran 
adjusting the amount of his pension award, based upon income 
his family was receiving from other sources, primarily Social 
Security Administration benefits.  Among this correspondence 
is a July 2000 letter from the Debt Management Center stating 
that the veteran was indebted to VA in the amount of 
$7,371.00.  In the October 2000 decision rendered by the 
Committee, the amount of indebtedness was increased to 
$17,809.00 without adequate explanation to the veteran.  An 
April 2001 statement of the case did not clarify the matter 
for the veteran.

The Board notes that the veteran is entitled to a clear and 
complete explanation as to the basis of the amount claimed by 
VA to have been overpaid to him.  Moreover, before the Board 
may reach the issue of whether a waiver of indebtedness is 
appropriate in this case, it must be assured that the amount 
of the claimed indebtedness was arrived at correctly.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, before adjudicating a waiver application, the 
lawfulness of a debt must first be decided.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434-435 (1991).  The VA General 
Counsel has reinforced this obligation by holding that, where 
a question concerning the validity of a debt is raised, that 
issue must be developed before entitlement to waiver of the 
debt can be considered.  See VAOGCPREC 6-98 (April 24, 1998).  
Therefore, the Board concludes that a complete accounting 
should be conducted to properly document the amount of the 
veteran's indebtedness.  This accounting should provide for 
the following: documentation of the exact amounts the veteran 
received in VA pension benefits as well as what he and his 
family received from the Social Security Administration or 
other sources of income during the time periods in question, 
and explicit calculations made in determining the amount of 
the overpayment.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R § 3.159) 
are fully satisfied, and that he receives 
a complete explanation of the basis for 
any indebtedness.  The veteran should be 
given an opportunity to supplement the 
record and/or identify any additional 
sources of evidence on the question of 
the validity of the debt or entitlement 
to a waiver of indebtedness.  As a matter 
of course, the RO should also obtain an 
updated financial status report. 

2.  The Committee should conduct an 
accounting and prepare a report thereof 
to document the amount of the veteran's 
indebtedness to VA.  This accounting 
should include, but not necessarily be 
limited to, a review of the amount the 
veteran received in VA pension benefits, 
as well as what he and his family 
received from the Social Security 
Administration or other sources during 
the time period in question.  The 
governing laws and regulations should be 
explained, and all calculations used to 
reach the amount of indebtedness should 
be clearly set forth. 

3.  The Committee should undertake any 
additional development deemed necessary 
pursuant to the accounting report.  After 
all required notification and development 
have been completed, the RO should take 
adjudicatory action, including a review 
of the validity of the debt and whether a 
waiver of indebtedness is warranted.  A 
supplemental statement of the case should 
be issued which addresses the validity of 
the debt and entitlement to a waiver of 
recovery of any such indebtedness.  

The veteran should be given an opportunity to respond to the 
supplemental statement of the case.  No action is required of 
the veteran until he receives further notice; however, the 
veteran may submit additional evidence and/or argument.  The 
purpose of this remand is to comply with governing 
adjudicative procedures and to obtain clarifying information.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.

The remanded claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


